ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_02_FR.txt. 37

OPINION INDIVIDUELLE DE M. READ

[Traduction]

Dans cette affaire, il ne m'est pas possible de me joindre à la
Cour sur l’une des constatations qu'elle a faites, bien que je sois
d’accord avec elle sur le dispositif de l'arrêt et, d’une manière
générale, sur les motifs qui le justifient. Il s’agit de la constatation
que, dans les rapports entre les Etats. défendeurs et l'Italie, la
requête est conforme à l'offre de se soumettre à la juridiction de la
Cour contenué dans la déclaration de Washington.

S'il n’y a pas de doute que la Cour soit compétente pour traiter
de cette question, je ne crois pas qu'elle devrait la trancher au
stade actuel.

Pour commencer, il est inutile de faire cette constatation pour
justifier le dispositif de l'arrêt.

Mais il y a une raison beaucoup plus péremptoire pour s'abstenir
de trancher la question à ce stade. Elle n’est pas mentionnée dans
les conclusions finales des Parties et aucune d’entre elles n’a demandé
une constatation sur ce point. En outre, la question n’a pas été
complètement discutée dans les écritures et dans les plaidoiries. Je
suis lié par le principe de droit international qui a été adopté par la
Cour — dans l'affaire Ambatielos (compétence), C. I. J. Recueil
1952, p. 45 — et énoncé comme suit :

«Le point soulevé ici n’a pas encore été complètement débattu
par les Parties, et, par conséquent, il ne peut être tranché au stade
actuel. »

En conséquence, je suis d’avis que ce point ne devrait pas être
tranché au stadc actuel. Néanmoins, comme on en a traité et que
je ne suis pas d’accord avec les conclusions auxquelles on est arrivé
sur ce point, je dois en donner mes raisons.

La déclaration de Washington définit l’objet du différend et la
portée de la‘requéte que devra présenter l'Italie. A ce point de vue,
la requête est conforme à Voffre. Cet aspect du problème a été
complètement débattu et même n’a soulevé aucun différend. Mais
la déclaration ne prescrit pas quelles seront les Parties à la procédure
ouverte à l'Italie. Elle contient la disposition suivante :

« Les Gouvernements de la République française, du Royaume-
Uni et des Etats-Unis déclarent qu’ils accepteront comme défen-
deurs la juridiction de la Cour, aux fins de statuer sur le recours
introduit par l’Italie ou par l’Albanie ou par toutes deux. ».

Il est clair que cette disposition ne signifie pas nécessairement que
les trois Gouvernements aient été envisagés comme les seuls défen-

22
AFFAIRE DE L'OR MONÉTAIRE (OPIN. INDIV. DE M. READ) 38

deurs, ni même qu’elle suggère cette idée. L'examen de la déclaration
dans son ensemble montre qu'elle ne contient aucune disposition
qui empêche l'Italie de citer dans la requête toutes les Parties
nécessaires pour permettre à la Cour de statuer sur les questions
énoncées dans la clause b).

D'autre part, la déclaration prescrit en termes précis la nature de
la requête que l'Italie doit présenter pour se conformer à ses termes.
L'offre des trois Gouvernements d’accepter comme défendeurs la
juridiction de la Cour n’était pas une offre générale : elle a été faite
uniquement « aux fins de statuer sur le recours introduit par l’Italie
ou par l’Albanie ou par toutes deux ». Les mots «le recours » se
réfèrent à la clause 6) de la déclaration, qui se sert des termes sui-
vants :

«b) L'Italie ait saisi la Cour internationale de Justice en vue de
décider si»,

puis énonce l’objet et la portée de la question. Ces termes sont
clairs et non équivoques. Ils signifient que l'Italie doit saisir la Cour
en vue de décider de la question. Ils ont un sens naturel et ordinaire :
ils visent une requête de telle nature que la question puisse être
tranchée. En leur sens naturel et ordinaire, on ne peut les interpréter
comme autorisant ou obligeant l'Italie à présenter une requête d’une
nature telle qu’il soit juridiquement impossible à la Cour de statuer
sur la question.

Aucune difficulté juridique n’empéchait l'Italie de présenter une
requête en vertu de laquelle la Cour serait en mesure de statuer sur
la question.

En conséquence, je suis contraint de conclure que I’Italie, en pré-
sentant une requête dans laquelle }’Albanie n’est pas citée comme
partie, n’a pas présenté un recours en vue de décider sur les ques-
tions et, par conséquent, qu'elle ne s’est pas conformée aux termes
de l'offre énoncée dans la déclaration de Washington. En même
temps, comme l’Albanie était une partie nécessaire et indispensable
à la procédure, la requête n’était pas conforme aux dispositions de
l’article 40 (paragraphe 1) du Statut et de l’article 32 (paragraphe 2)
du Règlement. En conséquence, la requête par laquelle la procédure
a été introduite était frappée d'un vice fondamental.

{Signé) John E. Reap.

23
